              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TENGIZ T. SYDYKOV,        :   Civil No. 1:21-CV-00575
                          :
        Petitioner,       :
                          :
        v.                :
                          :
IMMIGRATION AND CUSTOMS   :
ENFORCEMENT and           :
WARDEN OF CLINTON COUNTY  :
CORRECTIONAL FACILITY,    :
                          :
        Respondents.      :   Judge Jennifer P. Wilson
                        ORDER
      AND NOW, on this 2nd day of June, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED THAT The petition for writ of

habeas corpus (Doc. 1) is DENIED WITHOUT PREJUDICE. The Clerk of

Court is directed to close this case.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania
